Citation Nr: 1450715	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.  He had additional service in the Army National Guard of Ohio.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing has been associated with the Veteran's claims folder. 

The Board remanded this matter in February 2013 and again in May 2014 for additional development.  After completion of the requested development, the case has been returned to the Board.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

A chronic left shoulder disorder was not manifest during service and arthritis was not manifest within a year of separation.  Current left shoulder pathology is unrelated to service.


CONCLUSION OF LAW

Left shoulder disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in August 2009 regarding service connection for the Veteran's claim.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records and private medical records, have been obtained.

In February 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

Moreover, in the February 2013 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder disorders that may be present. 

Thereafter, the Veteran was afforded a VA examination in March 2013, and a report of the examination was associated with his claims file.  The examination is adequate because it addresses the medical evidence of record, the Veteran's assertions, and provides an explanation for all conclusions reached.  

Finally, in response to the Board's May 2014 remand, the Appeals Management Center (AMC) sent a letter to the Veteran in May 2014 requesting that he provide a completed authorization form to release private medical records from Atlanta Medical in Sugar Hill, Georgia for the treatment of his torn rotator cuff from July 2012 to the present.  The letter included a blank VA Form 21-4142, Authorization and Consent to Release Information.  A review of the file indicates that the Veteran did not return completed authorization forms to allow the AMC to obtain these records.  As such, the Board finds that the AMC fulfilled the duty to assist in this regard.

For these reasons, the Board finds that the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including degenerative joint disease (arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

STRs show that the Veteran complained of left shoulder pain of 4 days duration in December 1971 with an impression of myositis, bursitis of the left shoulder.  The separation examination in January 1972 shows no complaints or diagnosis of a chronic left shoulder condition.  There was a normal clinical evaluation of the upper extremities.

SSA records show that the Veteran was examined in February 2002 to obtain disability benefits.   The examination notes that the Veteran's shoulders had a normal range of motion.  

In March 2002, VA treatment records show that the Veteran was asked if he had pain in the last several months or weeks.  The Veteran responded that he had pain in his lower back but did not state he had pain in his left shoulder.  

Private medical records dated in 2012 show the Veteran received treatment on his left shoulder.  The records documented rotator cuff syndrome, tendinosis of subscaularis, full thickness tear of the anterior portion of the left suprapinatus tendon, and symptomatic acromioclavicular joint arthritis.

The Veteran was afforded a VA examination in March 2013, at which time he reported that he injured his left shoulder while changing a track on an APC in 1971.  He stated that he was unable to follow up with his shoulder treatment due to leaving the service and entering the National Guard.  He asserted that he continues to have left shoulder pain and difficulty lifting.  

On examination, the examiner diagnosed left shoulder bursitis.  After review of the claims folder, the examiner opined that it is less likely as not that the Veteran's left shoulder condition is due to his left shoulder injury while in service.  He explained that the Veteran's separation examination does not record any problems with his left shoulder.  He illuminated that the Veteran's shoulder examination in service demonstrated full range of motion with minimal discomfort showing no signs of rotator cuff tear which is what his current left shoulder problem is.  He also noted it is very unlikely for a shoulder bursitis to cause chronic pain from 1971.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the claimed left shoulder disorder.

The Board acknowledges that the STRs demonstrate that the Veteran complained of left shoulder pain once during service.  The Board also acknowledges that according to the VA examination and private medical records the Veteran has a current left shoulder disorder.  However, the Board finds that the competent, credible, and probative evidence of record demonstrates that there is not a relationship between service and the currently diagnosed left shoulder disability.  See 38 C.F.R. § 3.303(a).

The Board notes there is only one medical opinion regarding the nexus between the current left shoulder disorder and service, which is negative.  The March 2013 VA examiner reviewed the claims file, examined the Veteran, and reviewed the STRs and MRI of the private medical records.  After reviewing the record, the VA examiner provided adequate rationale for his opinion that were was no nexus between the current left shoulder disability and the Veteran's injury while in service.  

The Board finds that the March 2013 VA medical opinion is probative, and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The Board notes that The Veteran is competent to report that he has had on-going left shoulder pain and when the pain started.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.).  The Veteran believes that he has a left shoulder disorder that is due to his period of service, particularly changing a track on an APC.  However, at separation the upper extremities were normal and when seen in March 2002, the shoulders had a full range of motion.  Such normal findings are inconsistent with ongoing pathology.  In addition, the VA examiner provided a reasoned opinion as to why there was no relationship between service and the remote post-service diagnoses.  Thus, to the extent that the Veteran asserts that he has had ongoing symptoms, such assertion is not credible.  

For the reasons set forth above, the Board finds the March 2013 medical opinion by the VA examiner to be of greater probative value than the Veteran's lay contentions regarding the etiology of his left shoulder disability.

We also note a post-service diagnosis of arthritis.  However, there is no proof of characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 U.S.C.A. §§ 1101, 110, 112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic left shoulder disorder in service or arthritis within one year of service and the weight of the competent and probative evidence does not show the Veteran's left shoulder disorder is related to service.  Accordingly, service connection for a left shoulder disorder is not warranted. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a left shoulder disorder is denied. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


